 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 341 NLRB No. 18 
124 
Media General Operations, Inc. d/b/a Winston-Salem 
Journal 
and 
John W. Mankins.  
Case 11ŒCAŒ
19339 
January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On October 9, 2002, Administrative Law Judge 
George Carson II issued the a
ttached decision.  The Gen-
eral Counsel filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions only 

to the extent consistent with this Decision and Order. 
The judge found that the Respondent did not violate 
Section 8(a)(3) and (1) of the Act by suspending and 

thereafter discharging employee John Mankins for en-
gaging in protected activity, and that it did not violate 
Section 8(a)(1) by threatening Mankins with discipline 

for engaging in protected activity.  In dismissing those 
allegations, the judge concluded that Mankins™ manner of 
protest about the unfair treatment by a supervisor was not 

protected, and that the Respondent lawfully warned, sus-
pended, and ultimately discharged him for insubordina-
tion.  The General Counsel excepts, arguing that Man-

kins was engaged in protected concerted activity, that his 
conduct did not lose the protection of the Act, and that he 
was suspended, threatened, and discharged for his pro-

tected activity.  We find merit to the General Counsel™s 
exceptions. 
Background 
The Respondent is a daily newspaper whose press em-
ployees have been represented by the Graphic Commu-

nications International Union, Local 318-C, AFLŒCIO 
(the Union) since the 1930s.
1  Employee John Mankins 
worked for the Respondent from 1985 until his discharge 

on December 19, 2001.
2  At the time of his discharge, 
Mankins was the Union™s vice president and was assis-
tant chairman
3 on his shift. 
In July Mankins started raising concerns about fellow 
employee Ricky Smith. Sp
ecifically, Mankins com-
plained to his supervisor, Danny Leonard, that Smith had 

spent a lot of time talking to Leonard in Leonard™s office 
                                                          
 1 On October 18, 2001, the Union prev
ailed in a decertification vote, 
13Œ9, in the unit of pressmen to which Mankins belongs. 
2 All dates are in 2001 unless otherwise indicated. 
3 A chairman performs duties similar to that of a steward, and the as-
sistant chairman fills in when
 the chairman is unavailable. 
and was neglecting his duties.  Mankins repeated his 
concern to Union President Velt Penley and Union Sec-
retary Keith Vestal.  On November 7, Penley and Vestal 
raised the issue with the 
Respondent™s president, Jon 
Witherspoon, and with the Respondent™s production di-
rector, Sam Hightower.  In addition, during the latter half 
of the year, several other employees complained to Man-

kins that Smith was neglecting his duties, and employee 
Anthony Mitchell complained about Smith to both Man-
kins and Vestal. 
On December 14, just after the third shift began at 9 
p.m., Leonard called the press crew together for a short 
meeting.  Leonard told the employees that their perform-
ance the night before had not been good and that their 
teamwork needed improvement.  Mankins interrupted 

him and told him that Leonard did not treat everyone 
equally.  It was clear to those present (with the exception 
of Smith and employee Staci LeClear) that Mankins was 

referring to Leonard™s alleged favoritism towards Smith. 
Mankins was loud and agitated when he spoke about the 
allegedly unfair treatment.  He called Leonard a racist 

and stated that the newspape
r was a racist place to work.
4  Leonard told Mankins to raise the issue with Hightower.  
Leonard took one more comment from an employee, 

who complained that some 
employees were carrying an 
unfair workload.  Leonard then ended the meeting and 
the crew returned to work. 
About an hour later, Leonard asked Mankins to come 
to his office. Leonard told Mankins that ﬁhis behavior on 
the floor was very unacceptabl
e,ﬂ that it ﬁwould not be 
tolerated,ﬂ and that ﬁif he ever displayed it again that he 
would be sent home.ﬂ  Leonard told Mankins to go back 
to work.  On his way out of the office, Mankins loudly 
called Leonard a racist, and said the paper was racist, too. 
Leonard then suspended Mankins by telling him to go 

home. 
As Mankins proceeded from Leonard™s office to the 
locker room, by the most direct route, he walked through 

a room called the quiet room.  The quiet room is ap-
proximately 24-feet long and 18-feet wide, and contains 
equipment used to set up the presses.  It has one door 

near the supervisor™s office, 
another door at the opposite 
end of the room, and another door entering into the 
pressroom.  As Mankins exited at the far end of the quiet 

room, Leonard entered on the near side by his office and 
said something inaudible.  Mankins called Leonard ﬁa 
bastard red-neck son-of-a-bitch.ﬂ  Employee Smith, who 

had just then entered the quiet room, heard the latter part 
of the statement, i.e., ever
ything except ﬁbastard.ﬂ 
                                                          
 4 Leonard and Smith are white, and Mankins and the majority of the 
press crew are black. 
 WINSTON
-SALEM JOURNAL
  125
Leonard then called Hightower and told him what had 
happened. On December 19, th
e Respondent terminated 
Mankins.  The termination letter stated that Mankins™ 
conduct had been ﬁdisrespectf
ul of Mr. Leonard™s posi-
tion and authority and represent[ed] serious insubordina-
tion that cannot be tolerated.ﬂ 
The judge found that Mankins was suspended and ter-
minated for insubordination, and not for engaging in pro-
tected concerted activity.  The judge assumed that Leo-
nard understood that Mankins was engaged in protected 

concerted activity when he spoke up at the meeting, but 
found that Leonard called Mankins into the office be-
cause of the manner in which Mankins spoke, not be-
cause of the issues that he 
raised.  The judge then found 
that, by warning Mankins that he would be sent home if 

he displayed such behavior again, Leonard did not 
unlawfully threaten Mankins
, because Leonard limited 
his comments to the manner of Mankins™ protest.
5 The judge next found that the Respondent lawfully 
suspended Mankins for disruptive behavior after Man-
kins called Leonard a racist outside of Leonard™s office.  

In so finding, the judge concluded that Mankins™ suspen-
sion was a direct result of his disruptive behavior, and 
was not because of any protected activity. 
Lastly, the judge found that Mankins lost the protec-
tion of the Act by his outburst in the quiet room, and was 
therefore lawfully discharged for insubordination.  The 

judge applied the test set forth in 
Atlantic Steel Co.
, 245 
NLRB 814 (1979), in which 
the Board enumerated the 
factors to be balanced in determining whether an em-

ployee™s concerted protected 
activity loses the protection 
of the Act due to opprobrious conduct.  These factors are 
(1) the place of the discussion; (2) the subject matter of 
the discussion; (3) the nature of the outburst; and (4) 
whether the outburst was provoked by unfair labor prac-

tices.  Atlantic Steel
, supra at 816.  Th
e judge found that 
each Atlantic Steel
 factor weighed in favor of Mankins 
losing the protection of the Act, specifically: (1) the 

Quiet room was an area regularly used by employees; (2) 
the outburst was not part of any discussion; (3) Mankins 
loudly called Leonard a ﬁb
astard, redneck son-of-a-
bitch,ﬂ partially overheard by employee Smith; and (4) 
Mankins was not provoked by anything Leonard said, or 
by any unfair labor practices. 
Contrary to the judge, we find that Mankins engaged 
in protected activity when he initially spoke up at the 
crew meeting, and that he never lost the protection of the 

Act during his subsequent statements to Leonard.  Thus, 
                                                          
 5 The General Counsel moved to amend the complaint to allege that 
Leonard™s warning constituted a threat 
in violation of Sec. 8(a)(1), but 
in light of his analysis on the merits of the allegation, the judge denied 
the motion. 
the Respondent violated the 
Act when it threatened, sus-
pended, and ultimately discharged Mankins for engaging 
in protected activity. 
Analysis 
Our analysis begins with a consideration of Mankins™ 
conduct at the crew meeting.
  We find that Mankins™ 
comments at that meeting constituted protected concerted 

activity.
6  Indeed, it is well settled that an employee en-
gages in protected activity by speaking up to manage-
ment about the allegedly unfair treatment employees 

have received.  
Churchill™s Restaurant
, 276 NLRB 775, 
777 fn. 11 (1985).  Here, in response to Leonard™s criti-
cism of the performance of
 the press crew, Mankins 
raised a concern about the Respondent™s alleged favorit-
ism towards certain employees.  Mankins was the union 

vice president and assistant chairman at the time of his 
protest, and in that role spoke up about the concerns 
shared by his fellow employees.  The record, thus, estab-

lishes that Mankins was engaged in protected concerted 
activity by speaking up at the crew meeting.  See 
Conti-
nental Pet Technologies,
 291 NLRB 290, 291 (1988) 
(finding a letter accusing supervisor of favoritism and 
racism to be concerted protected activity unless ﬁpursued 
in a manner that strips [it] of the Act™s protection.ﬂ) 
Having found that Mankins engaged in protected activ-
ity by speaking up at the crew
 meeting, we next consider 
whether he lost the protection of the Act by the manner 

in which he acted at the crew meeting.  We do so by ap-
plying the 
Atlantic Steel
 factors, and find that Mankins 
did not lose the Act™s protection by the manner in which 

he spoke.  The first factor, the place of the discussion, 
weighs in favor of protection of Mankins™ conduct be-
cause the conduct occurred during a crew meeting called 
to voice concerns about the employees™ performance and 
their teamwork.  This was 
an appropriate place for Man-
kins to raise the issue of unfair treatment of crew mem-
bers.  See 
American Steel Erectors
, 339 NLRB No. 152, 
slip op. at 4 \ (2003) (voicing employee concerns during 

a public meeting weighs in favor of keeping the protec-
tion of the Act); see also 
Churchill™s Restaurant
, supra 
(finding protected employee™s repeated interruptions of a 

management meeting where such interruptions ques-
tioned employer™s attitude toward Mexican employees).  
Indeed, after Mankins spoke up, Leonard solicited other 

comments, and one other employee raised similar con-
cerns about some crew members carrying unfair work 
loads. 
The second factor, the subject matter of the discussion, 
also weighs in favor of protection of Mankins™ conduct. 
                                                          
 6 The judge suggested, but did not conclusively find, that Mankins 
engaged in protected concerted activity at the crew meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  126 
Leonard was criticizing the employees™ performance, and 
Mankins replied that the Respondent generally, and Leo-
nard in particular, had not treated the employees fairly.  
As noted above, Mankins was reiterating a point that had 

been repeatedly raised by 
employees and un
ion officials 
over the past few months.  Mankins™ statements at the 
crew meeting were therefore a continuation of the previ-

ous discussions that he and other union officials had with 
management about these complaints. 
The third factor, the nature of the conduct, weighs in 
favor of protection of Mankins™ conduct as well.  Al-
though Mankins interrupted Leonard and called him a 
racist, this conduct was not so inflammatory as to lose 
the protection of the Act.  Indeed, the Act allows a cer-
tain degree of latitude to employees when engaged in 

otherwise protected conduct,
 even when employees ex-
press themselves intemperately.  See 
CKS Tool & Engi-
neering, 332 NLRB 1578, 1586 (2000) (finding pro-
tected ﬁaccusatory language [that] is stinging and 
harshﬂ).  Accordingly, although the accusation of racism 
is serious, the statement is not so outrageous as to weigh 

in favor of losing the protection of the Act. 
The fourth factor, the provocation by unfair labor prac-
tices, does not weigh in favor of protection.  There is no 

contention or finding that Mankins™ was provoked by any 
unlawful conduct. 
The overall balancing of the four factors favors protec-
tion of Mankins™ conduct.  Thus, the factors of place, 
subject matter, and nature of conduct favor protection, 
while only the factor of provocation by unfair labor prac-

tices does not.  Accordingly, we find that Mankins did 
not lose the protection of the Act by his conduct during 
the crew meeting. 
Having found that Mankins™ conduct during the meet-
ing was protected, we further find, contrary to the judge, 

that the Respondent violated Section 8(a)(1) of the Act 
when Leonard told Mankins that his conduct at the meet-
ing was ﬁunacceptable,ﬂ ﬁwould not be tolerated,ﬂ and 

that if Mankins repeated it, he ﬁwould be sent home.ﬂ 
Plainly, Leonard threatened Mankins with discipline for 
engaging in protected concerted activity.  
Fair Mercan-
tile Co.
, 271 NLRB 1159, 1162 (1984), enfd. mem. 
NLRB v. Fair Mercantile Co.
, 767 F.2d 930 (8th Cir 
1985).
7                                                           
 7 We find that the judge erred in denying the General Counsel™s mo-
tion to amend the complaint to allege the warning as unlawful.  In 
determining whether amendments to the complaint should be allowed 

outside the 10(b) 6-month period of
 limitations, the Board considers 
whether the new allegations (1) invol
ve the same legal theory as the 
prior ones, (2) arise from the same factual situation or sequence of 

events, and (3) whether the Respondent would raise the same or similar 
defenses. 
Redd-I, Inc.
, 290 NLRB 1115, 1118 (1988).  Applying these 
factors, we find that the allegation that the Respondent unlawfully 
We also find, contrary to the judge, that the Respon-
dent violated the Act by suspending Mankins after Man-
kins called Leonard a racist outside of Leonard™s office.  
Applying 
Atlantic Steel
, we find that Mankins did not 
lose the protection of the Act.
  The first factor, the place 
of the discussion, favors protection of Mankins™ conduct 
because Mankins™ comments 
occurred outside of Leo-
nard™s office and no other employee heard them.  Cf. 
Piper Realty Co.
, 313 NLRB 1289, 1290 (1994) (finding 
comments to supervisor unprotected, in part, because 

they were overheard by ot
her employees ﬁwho clearly 
were shockedﬂ by them).  The second factor, the subject 
matter of the discussion, also favors protection, as it was 
a continuation of the complaint that Leonard showed 
favoritism to other employees.  The third factor, the na-

ture of the outburst, also favors protection.  Although 
Mankins again called Leonard a racist, this remark, in 
context, concerned Leonard™s treatment of employees, 

and was not so egregious as to cost Mankins the protec-
tion of the Act.  See 
CKS Tool & Engineering
, supra at 
1586.  This is especially so when reviewed with the 

fourth factor, the provocati
on by unfair labor practices.  
As described above, Mankins™ comments concerning 
Leonard™s racism were a dir
ect response to Leonard™s 
unlawful threat that Mankins™ protected expression of 
concern about unequal treatment of crew members was 
unacceptable and would not be tolerated.  Leonard™s 

threat to quell any further protected activity was likely to 
provoke a defiant response from Mankins.  See 
Kolkka 
Tables & Finnish-American Saunas,
 335 NLRB 844, 
849Œ850 (2001) (employee™s purported insubordination 
did not forfeit Act™s protection where employer™s unlaw-
ful conduct provoked employee™s insubordination).  
Thus, we find that Mankins did not lose the protection of 
the Act by his conduct outside of Leonard™s office.  We 

therefore find that the Re
spondent violated Section 
8(a)(3) for suspending Mankins for having engaged in 
protected concerted activity. 
Finally, we find, contrary to the judge, that Mankins 
did not lose the protection of the Act for his comments in 
the Quiet Room, and accordingl
y find that the discharge 
violated Section 8(a)(3) of the Act.  The first 
Atlantic 
Steel factor, the place of the di
scussion, weighs against 
protection of Mankins™ conduct because the outburst 

occurred in the quiet room, a room containing equipment 
                                                                                            
 threatened Mankins with discipline 
arose from the same factual situa-
tion presented by the other allegati
ons, and involved the same legal 
theory, i.e., that Mankins engaged 
in protected conduct by voicing his 
concerns at the crew meeting.  In addition, the Respondent™s defense, 

that Mankins was insubordinate, is th
e same.  Accordingly, this allega-
tion is closely related to the alle
gations of unlawful suspension and 
discharge, and we grant the motion to amend the complaint. 
 WINSTON
-SALEM JOURNAL
  127
used to set up the presses.  The record contains little evi-
dence concerning the nature and use of this room, cer-
tainly nothing to indicate that it is a room where employ-
ees are supposed to be quiet.  Nevertheless, it does ap-

pear to be a work area, and thus, the factor of place of 
discussion weighs against protection of Mankins™ con-
duct.  However, it weighs only slightly against protection 

because only one other employ
ee was present during the 
outburst, and that employee heard only the last half of 
Mankins™ statement. 
The second factor, the subject matter of the discussion, 
weighs in favor of protection of Mankins™ conduct, be-
cause the comments constituted a continuation of his 
protest of Leonard™s alleged unfair treatment, which now 
included the unlawful threat and suspension.  Mankins™ 

encounter with Leonard in the quiet room occurred 
within minutes of Mankins™ 
second exchange with Leo-
nard where Leonard unlawfully first threatened and then 

suspended Mankins.  Indeed, Mankins was in the process 
of leaving the facility because
 of the suspension when he 
entered the quiet room, which was directly on route to 

the locker room.  In these circumstances, Mankins™ re-
mark on seeing Leonard again was a continuation of his 
earlier exchange. 
The third factor, the nature of the outburst, weighs 
against protection, as it is more inflammatory than Man-
kins™ previous outbursts.  It was not, however, so outra-

geous as to cost him the protection of the Act, because 
the outburst was provoked by the Respondent™s unlawful 
warning and suspension of Mankins (the fourth factor).  

The outburst in the quiet room occurred just minutes 
after the unlawful threat and suspension which, as noted 
above, angered Mankins considerably.  This factor, when 
considered together with the 
subject matter of the discus-
sion, i.e., Mankins™ protest 
of Leonard™s unfair treatment 
of the employees, clearly ou
tweighs the nature of Man-
kins™ outburst and the fact that it was partially heard by 
one employee.  Thus, we find that Mankins did not lose 

the protection of the Act and that his discharge violated 
Section 8(a)(3) as alleged. 
Our dissenting colleague argues that Mankins lost the 
protection of the Act when the outburst occurred in the 
Quiet Room.  The dissent states that Mankins was no 
longer engaging in protected activity at the time of his 

outburst.  We disagree.  The interval between the discus-
sion outside of Leonard™s office, at which Mankins was 
unlawfully suspended, and the outburst in the quiet room 

was momentary and far too short to find that Mankins 
had ceased his protected activity.  There was no cooling-
off period between the two incidents; one happened im-

mediately after the other.  Mankins referred to his allega-
tion of racist treatment of employees in each exchange, 
and there is no meaningful distinction between the two 
incidents.  Thus, the record amply demonstrates that the 
subject matter of the out
burst was a continuation of 
Mankins™ protected activity. 
We also do not agree with the dissent™s analysis of the 
third factor, the nature of 
the outburst.  Our colleague 
ignores the context of Mankins™ language, i.e., Leonard™s 

provocative behavior.  A careful consideration of all the 
relevant circumstances here leads inescapably to the con-
clusion that Mankins™ outburst, although intemperate, 

was not so opprobrious as to cost him the protection of 
the Act. 
Accordingly, we find that the Respondent violated 
Section 8(a)(1) of the Act by threatening Mankins with 
discipline, and that the Respondent violated Section 

8(a)(3) and (1) of the Act by suspending and discharging 
employee Mankins. 
ORDER The National Labor Relations Board orders that the 
Respondent, Media General Operations, Inc. d/b/a 
Winston-Salem Journal, Winston-Salem, North Carolina, 

its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Suspending, discharging, or otherwise discriminat-
ing against employees because they have engaged in pro-
tected activities. 
(b) Threatening employees b
ecause they have engaged 
in protected activities. 
(c) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
John Mankins full reinstatement to his former job or, if 

that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make John Mankins whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in 
F. W. Wool-
worth Co.
, 90 NLRB 289 (1950), with interest as pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any references to Mankins™ suspension and 
discharge, and within 3 days thereafter notify him in 
writing that this has been done and that the suspension 
and discharge will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  128 
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Winston-Salem, North Carolina, copies of 
the attached notice marked ﬁAppendix.ﬂ
8  Copies of the 
notice, on forms provided by the Regional Director for 

Region 11, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent immediately upon receipt and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 

the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time 
since December 14, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN 
BATTISTA
, dissenting in part. 
I agree with my colleagues 
that the Respondent vio-
lated Section 8(a)(1) of the Act by threatening John 
Mankins with discipline for engaging in protected activ-
ity, and violated Section 8(a)(3) by suspending Mankins 

for engaging in protected activity.  Contrary to my col-
leagues, however, I agree w
ith the judge that Mankins 
lost the protection of the Act for his outburst in the Quiet 

Room, and he was lawfully discharged therefor. 
The record shows that when
 Mankins™ outburst oc-
curred, he was passing through the quiet room.  His pre-

vious confrontation with Leonard had ended and he was 
on his way home.  As Mankins was walking out of the 
quiet room, Leonard entered the quiet room on the oppo-

site end, about 24 feet away.  Although Leonard uttered 
something when he entered the room, Mankins admit-
tedly did not know what was said or whether it was di-

rected at him.  Nor does th
e record reveal what Leonard 
                                                          
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
said.  Despite this, Mankins 
verbally accosted Leonard, 
calling him a ﬁbastard red-neck son-of-a bitch.ﬂ Em-
ployee Smith entered the quiet room just as Mankins was 
finishing his epithet. 
My colleagues find, from th
ese facts, that Mankins™ 
statement was protected by th
e Act.  I disagree. In my 
view, a careful balancing of the 
Atlantic Steel
1 factors 
shows that Mankins lost the protection of the Act by his 
opprobrious conduct. 
As the majority concedes, the first 
Atlantic Steel
 fac-
tor, the place of the discussion, weighs in favor of Man-
kins losing the protection of the Act.  The outburst oc-
curred in the Quiet Room.  
Although the record does not 
fully describe the function of the room, the room appears 
to be a place for the storage of equipment.  As the name 

ﬁQuiet Roomﬂ would suggest, 
it is not a place for an out-
burst.  And yet, that is precisely what Mankins did in that 
room.  His outburst occurred in the presence of another 

employee. 
Contrary to my colleagues™ contention, the second 
At-lantic Steel
 factor, the subject matter of the discussion, 
also weighs in favor of Mankins losing the protection of 
the Act.  At the time that Mankins entered the quiet 
room, the prior discussion about employee concerns had 

ended.  Indeed, there was no discussion at all in the quiet 
room. 
The third factor, the nature of the outburst, also weighs 
against Mankins.  When Le
onard entered the room, Man-
kins started swearing at his supervisor, stating that Leo-
nard was a ﬁbastard red-neck son-of-a-bitch.ﬂ  This out-

burst was highly offensive and insubordinate, and was 
not protected.  Concededly, the Act allows employees 
some leeway in their use of
 intemperate language, pro-
vided that the use is incidental to protected concerted 
activity, or ﬁpart of the res gestae.ﬂ  
Thor Power Tool 
Co.
, 148 NLRB 1379 (1964), enfd. 351 F.2d 584 (7th 
Cir. 1965); 
Atlantic Steel
, supra at 816.  However, the 
protected activity in this case, i.e. the discussion, had 

ended.  Further, even if the remark was part of the res 
gestae of the protected activit
y, it exceeded 
the bounds of 
protection.  Employees who engage in abusive conduct 

exceed the protections of the Act.  See 
Volt Information 
Sciences
, 274 NLRB 308 fn. 6 (1985) (employee™s pro-
test exceeded the protections 
of the Act by shouting in 
the presence of other employees, disrupting operations, 
and refusing to leave the pr
emises).  Significantly, Leo-
nard was Mankins™ supervisor, and responsible for di-

recting the entire press crew. 
 Plainly, the Act does not 
require a supervisor to tolerate such serious insubordina-
tion from employees under his supervision.  ﬁIndeed, a 

                                                          
 1 245 NLRB 814, 816 (1979). 
 WINSTON
-SALEM JOURNAL
  129
contrary result in this case would mean that any em-
ployee™s offhand complaint would be protected activity 
which would shield any obscene insubordination short of 
physical violence.ﬂ  
Atlantic Steel
, 245 NLRB at 817. 
Concededly, the fourth 
Atlantic Steel
 factor, provoca-
tion by unfair labor practices, weighs in Mankins™ favor, 
but it is insufficient to outweigh the other three factors.  

Neither the nature nor the context of the Respondent™s 
unfair labor practices was so provocative as to have ex-
cused Mankins for his verbal abuse of his supervisor in 

such an outrageous manner.  As noted above, Mankins™ 
outburst occurred neither in the same place nor in the 
same discussion where he was threatened and suspended; 
it occurred later in the quiet room.  The highly abusive 
and offensive nature of Mankins™ outburst cannot be ex-

cused simply as a response to the Respondent™s earlier 
unfair labor practices.  This was simply a vulgar and in-
subordinate attack. 
In finding that Mankins was provoked by the earlier 
unfair labor practices, my colleagues contend that there 
was no cooling off period.  Concededly, there was only a 

short period between the warning/suspension and the 
outburst.  However, as noted above, the outburst was 
temporally removed to some extent, and was physically 

removed as well.  Indeed, Leonard engaged in no pro-
vocative behavior in the quiet room where the outburst 
occurred.  To the contrary
, it was Mankins who initiated 
the confrontation in the quiet room.  Finally, the one 
night suspension and the warning, in response to em-
ployee conduct which approached the line of misconduct, 

were not egregious unfair labor practices. 
In sum, Mankins engaged in outrageous misconduct.  
The place of the discussion, 
the subject matter of the 
discussion, and the nature of his outburst all weigh in 
favor of Mankins losing the protection of the Act.  To the 

extent that the fourth 
Atlantic Steel
 factor, the provoca-
tion by unfair labor practices, weighs in Mankins™ favor, 
it is insufficient to overcome the other factors.  The un-

fair labor practices were not so egregious as to provoke 
the outrageous outburst that
 occurred, and there was a 
break in time and place between them and Mankins™ ver-

bal assault in the quiet room.  Accordingly, I find that 
Mankins lost the protection of the Act by his outrageous 
conduct in the quiet room, and 
that his discharge therefor 
did not violate Section 8(a)(3) and (1) of the Act. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT suspend, discharge, or otherwise dis-
criminate against our employees because they have en-
gaged in union activities. 
WE WILL NOT 
threaten our employees because they 
have engaged in protected activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the Board™s Order, offer 
John Mankins full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed and 
WE WILL 
make 
him whole for any loss of earnings and other benefits 
resulting from our discrimination against him, less any 

net interim earnings, plus interest. 
WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to the suspension and dis-

charge of John Mankins, and 
WE WILL
, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the suspension and discharge will not be used 
against him in any way.
  MEDIA GENERAL 
OPERATIONS
, INC. D/B/A WINSTON-SALEM JOURNAL  Lisa R. Shearin, Esq., 
for the General Counsel.
 Glenn E. Plosa, Michael A. Betts, 
and L. Michael Zinser
, Esqs., for the Respondent.
 DECISION STATEMENT OF THE 
CASE
 GEORGE CARSON II
, Administrative Law Judge.  This case 
was tried in Winston-Salem, 
North Carolina, on August 19 and 
20, 2002, pursuant to an amended complaint that issued on July 
26, 2002.
1  The complaint, as amended, alleges that the Re-
spondent violated Section 8(a)(1
) and (3) of the National Labor 
Relations Act (the Act) by susp
ending the Charging Party, John 
Mankins, on December 14, and di
scharging him on December 
19, because of his protected concerted activities and union ac-
                                                          
 1 All dates are in 2001 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  130 
tivities.
2  The Respondent™s answer denies any violation of the 
Act.  I find that the evidence does not establish that the Re-
spondent violated the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing3 FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, Media General Operation, Inc. d/b/a 
Winston-Salem Journal (the Comp
any) is a Delaware corpora-
tion, with facilities located in Winston-Salem, North Carolina, 

where it is engaged in the publication of the Winston-Salem 
Journal, a daily news
paper.  During the past 12 months, the 
Company purchased and received goods and materials valued 
in excess of $50,000 directly fr
om points outside the State of 
North Carolina.  The Respondent admits, and I find and con-
clude, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I fi
nd and conclude, that Local 
318-C, Graphic Communications 
International Union, AFLŒ
CIO, the Union, is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Introduction 
The Union, since sometime in the 1930s, represented em-
ployees in three units at the Company including the pressmen.  
The Union was recently decertified in two of the units.  On 
October 18, the status of the Union as the collective-bargaining 
representative of the pressmen was confirmed when the Union 
won a decertification election by a vote of 13 to 9.  The press-
men operate the large printing 
presses upon which the newspa-
per is printed.  After the newspape
r is printed, it is folded.  One 
of the pressmen operates the folder machine.  The main produc-
tion shift for pressmen begins at
 9 p.m. and ends at 5 a.m., 7 
days a week.  Employees have different days off thereby assur-
ing a full complement of employees each day. 
Samuel Hightower became the production director on Janu-
ary 1, 2000.  Hightower had previously worked for the Austin 
American Statesman in Texas where he had a workplace phi-
losophy of ﬁfairness, dignity, and respect.ﬂ  He introduced this 
philosophy at the Company when he assumed his duties as 
production director. 
B.  Facts 
Charging Party John Mankins was employed by the Com-
pany as a pressman from 1985 until he was terminated on De-
cember 19.  At the time of hi
s termination Mankins was vice 
president of the Union and assistant chairman on his shift. Tom 
Keller was the chairman.  Manki
ns reported to Supervisor 
                                                          
 2 The charge was filed on January 17, 2002, and was thereafter 
amended on February 17 and March 26, 2002. 
3 The General Counsel™s Opposition to the Respondent™s Petition to 
Revoke Subpoena, tendered with General Counsel™s brief, is a portion 

of R. Exh. 1 and is received. 
Danny Leonard who reports to the pressroom manager.  Leo-
nard denied that the Union had informed him that Mankins was 
a member.  He did not deny that he was aware that Mankins 
was the assistant chairman.  I find that Leonard was aware that 
Mankins was the assistant chairman.  Notwithstanding the fore-
going, the record is devoid of 
any evidence of animus by the 
Respondent towards employee union activity. 
In June Mankins was counseled by Director of Human Re-
sources Randall (Randy) Noftle 
and former Pressroom Manager 
Kevin Garris regarding attendan
ce and having a negative atti-
tude towards ﬁboth the Compan
y and supervision.ﬂ  Mankins 
admitted the counseling but denied receiving a letter dated June 
7, confirming the conversation that noted that the Company ﬁis 
dedicated to treating its employees with fairness, dignity and 
respect and we expect you to be 
part of the team in the press 
room.ﬂ In July, Mankins noticed th
at employee Ricky Smith, re-
ferred to as Smitty, was often in 
the office or away from his job 
on the floor.  Smith was regula
rly assigned to operate the 
folder. Leonard, corroborated by Union President Velt Penley 
and Secretary Keith Vestal, testified that the job of folder op-
erator is the most technically
 demanding job of pressmen. Leo-
nard pointed out that the most intensive work period for the 
folder operator is near the end of the shift. 
Several employees, including Anthony Mitchell, complained 
to Mankins about Smith ﬁnot carrying his part of the load.ﬂ  
Mitchell confirmed that he complained to Mankins as well as to 
both Chairman Keller and Union Secretary Vestal regarding 
Smith not pulling his weight, that he was often ﬁtalking on the 
floor and in the officeﬂ rather than ﬁworking with the group of 
us.ﬂ  Mankins recalls inform
ing Leonard of the employees™ 
concerns in July, stating that the crew was complaining about 
Smith and that he, Leonard, was a 
part of it.  Mankins recalls 
that Leonard replied, ﬁdo your job and I will do mine.ﬂ  Man-
kins mentioned the problems with Smith to Union President 
Penley and Secretary Vestal.  He
 understood that they reported 
the situation to ﬁhigher manage
ment,ﬂ but did not know with 
whom they met or what the conversation involved. 
Union President Velt Penley and Secretary Keith Vestal met 
with Sam Hightower and Company President and Publisher Jon 
Witherspoon on November 7.  Th
e meeting concerned a matter 
that had arisen after the Union won the decertification election. 
Penley also raised with Witherspoon and Hightower the com-
plaint that Leonard was not being responsive to complaints 
made by the ﬁchairmenﬂ regard
ing Smith not being on the job. 
Neither Keller nor Mankins were identified as the chairmen to 
whom Penley was referring. In th
e course of the meeting, Ves-
tal recalls that he and Penley 
also reported an allegation that 
Smith had, after the decertification election, stated to Mankins 
and Anthony Mitchell that they ﬁhad better watch their backs.ﬂ  
Hightower said that he would come to the shift and inform 
everyone that ﬁthere would be no retaliation against anybody 
who voted Yes or voted No, and also that he was going to talk 
to Danny [Leonard] about the s
ituation with Ricky [Smith].ﬂ 
On the evening of December 14, shortly after 9 p.m., Super-
visor Danny Leonard spoke with the crew of pressmen.  Those 
present included Mankins, Smith
, Anthony Mitchell, Mona 
McCall, Stacy LeClear, Antoni
o Scales, and Bobby Powell. 
 WINSTON
-SALEM JOURNAL
  131
Leonard criticized the employees for a ﬁlack of effort the night 
before,ﬂ telling the employees that
 they could have done better. 
According to Mankins, Leonard ﬁwent on and on.ﬂ Mankins 
denied that he interrupted Leonard but admitted that he spoke 
up and stated that, if Leonard 
was going to critique the people, 
he needed to do it to ﬁeverybody the same way.ﬂ  Leonard re-
plied that he did. Mankins responde
d that he did not, that ﬁthere 
is a man that you do not ever tell nothing to do.  He makes 
mistakes like everybody else, he is in your office all the time, 
you are out on the floor taking him away from his work, but 
you never say anything to him.ﬂ  Mankins recalls that he named 
Ricky Smith. Leonard told Mankins that he needed to take that 
up with Production Director Sam 
Hightower.  Mankins said he 
would. Leonard dismissed the 
crew saying, ﬁgo to work.ﬂ 
Mankins is African American. Leonard and Smith are Cau-
casians. 
Supervisor Leonard testified th
at he did address the crew 
with regard to a need to ﬁimprove the teamwork.ﬂ  He was in-
terrupted by Mankins who stated that a white employee, 
Donnie Davis, who was not pr
esent on December 14, had re-
ceived preferential treatment in that someone had been assigned 
to work with him on the folder.  Mankins continued, stating that 
Leonard was a racist and ﬁthis was a racist Company.ﬂ  He 
accused Leonard of ﬁshowing whites preferential treatment,ﬂ 
referring to Smith.  Leonard testified that he tried to continue, 
but that Mankins was ﬁvery agit
atedﬂ and was ﬁtalking loudly.ﬂ 
He decided to discontinue the meet
ing.  He asked if there were 
any other problems and ﬁI had a fe
w to speak up that some of 
the work was not being distributed even[ly].ﬂ  He recalled that 
employee Staci LeClear, who is Caucasian, complained that 
some employees were ﬁcarrying an unfair work load.ﬂ After 
this Leonard told the crew to go to work. 
Anthony Mitchell does not recall that Mankins stated 
Smith™s name, only that he looked in Smith™s direction. He 
testified that he di
d not hear Mankins use the word racist. 
Employee Mona McCall recalls
 that Mankins began arguing 
with Leonard at the crew meeting, claiming that that certain 
people were being shown favoritism with respect to training 
and with respect to an individua
l, whom she understood to be 
Smith, spending too much time in the office.  She acknowl-
edged that employees had been 
complaining that Smith spent 
too much time in the office.  
Contrary to Mankins, McCall 
testified that, when addressing 
Leonard, Mankins did call him a 
racist. McCall, who is African American, testified that later, 
Mankins stated to her that ﬁhe ha
d said things he wished he had 
not said.ﬂ 
Employee Ricky Smith recalled that Mankins interrupted 
Leonard, saying that white employees received preferential 
treatment.  Smith testified that Mankins was ﬁgetting louder 
and louderﬂ and that he 
called Leonard a racist. 
Employee Staci LeCl
ear recalls that Le
onard spoke to the 
employees ﬁabout how the night before didn™t go so smooth,ﬂ 
and that Mankins became upset regarding ﬁthe placement of 
employees and training.ﬂ  According to LeClear, Mankins was 
yelling and Leonard was trying to calm him down.  In the 
course of the exchange, Mankins
 stated that Leonard ﬁwas a 
racist in the way that he placed different employees in their 
positions and the training, [a]nd 
that the Journal was a racist 
place to work.ﬂ Mankins also 
mentioned ﬁ[c]ertain people be-
ing in the office,ﬂ but LeClear did not recall that he mentioned 
any name. Leonard told the employees to get to work. 
I credit Leonard, as corroborated by McCall, Smith, and Le-
Clear, that Mankins did refer to Leonard using the term racist 
and that he stated that the Jour
nal was a racist place to work. 
About an hour later, Leonard asked Mankins to come to his 
office.  According to Mankins, 
Leonard began the conversation 
by saying that he knew that Mankins was ﬁgoing to bring that 
up, because you [Mankins] came back the other day and looked 
in the office and Smitty and I were in there.ﬂ  Mankins testified 
that Leonard then told him that, if he tried ﬁthat little stuntﬂ 
again, he would send him home. 
Mankins asked if he was refer-ring to Smith not working, and Leona
rd repeated that if he tried 
that little stunt again, he w
ould send him home. Mankins asked 
if Leonard was finished.  Leonar
d stated that he could contact 
Hightower if he wanted to.  Mankins testified that he left to 
return to the work floor, but when he reached the door of the 
office, he turned and said, ﬁYou are what you are.ﬂ Leonard 
told him to go home. 
Leonard testified that, after 
giving Mankins time to get 
ﬁcalmed down,ﬂ he called him to the office where he informed 
him that ﬁhis behavior on the 
floor was very unacceptable.  
That with the present management of the Company the fairness 
and dignity and respect went bot
h ways.  That his action on the 
floor would not be tolerated.  If he ever displayed it again that 
he would be sent home.ﬂ  According to Leonard, Mankins re-
peated that the Journal was a racist company and that he [Leo-
nard] would never change.  Leonard informed Mankins that ﬁif 
he had problems then he needed to take it to the upper office, 
[a]nd that being our meeting wa
s getting nowhere that he could 
go on back to work.ﬂ  Mankins went out the door.  He again 
began to get loud, ﬁholleringﬂ that
 Leonard was a racist, that the 
Company was racist. Leonard felt that Mankins was ﬁgoing to 
continue this the remainder of the nightﬂ and that his conduct 
ﬁwould disrupt the workforce.ﬂ 
He directed Mankins to go 
home. Mankins admits that, after bei
ng dismissed from the meeting, 
he stopped at the door, turned, and stated, ﬁYou are what you 
are.ﬂ  I find it extremely unlikely 
that this comment would have 
provoked Leonard to immediatel
y send Mankins home.  Man-
kins had already referred to Leonard as a racist at the crew 
meeting but had not been sent hom
e. Consistent with the testi-
mony of Leonard, I find that 
Mankins did not calm down and, 
as he was exiting the office into the hallway that led to the pro-
duction floor, he loudly stated that Leonard was a racist and the 
Company was racist. It was at this point that Leonard told 
Mankins to go home. 
Upon being told to go home, Mankins took the shortest route 
to the locker room, through the quiet room.  The Quiet Room 
contains equipment used to set 
up the presses.  It is approxi-
mately 24-feet long and 18-feet 
wide.  It has three doors, one 
near the supervisor™s office, through which Mankins entered, a 
door at the opposite end, through which Mankins would exit, 
and a door on the side that open
s directly onto the pressroom.  
As Mankins opened the door to exit the quiet room, Leonard 
was entering. Mankins observed 
Leonard and states that he 
heard Leonard say something, but he does not recall what. He 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  132 
admits that, at that point, he ﬁmu
ttered,ﬂ ﬁracist son-of-a-bitch.ﬂ  
Mankins did not include this admitted statement in his initial 
charge of discrimination filled with the Equal Opportunity 
Commission on February 4, 2002.  
Leonard testified that, as he 
was entering the quiet room, he
 observed Mankins opening the 
door on the opposite side of the room. Mankins turned towards 
Leonard and said, ﬁbastardﬂ and ﬁredneck son-of-a-bitch.ﬂ As 
he said this, Leonard noticed that employee Ricky Smith had 
begun to enter the quiet room fr
om the pressroom. Smith testi-
fied that he heard Mankins say ﬁredneck son-of-a-bitch.ﬂ Man-
kins continued to the locker 
room. Leonard called Hightower. 
Hightower confirmed that Leonard called and reported that 
Mankins had become disruptive 
during a crew meeting, calling 
him a racist, and that he had ca
lled Mankins into the office and 
informed him that there would be no more outbursts.  Leonard 
reported that, as Mankins was le
aving the office, he called him 
a racist again, that Leonard then told Mankins to go home, and 
that, as Mankins was leaving th
rough the quiet room, he called 
him a bastard rednecked son-of-a-bitch. He noted that em-
ployee Smith heard that comment. 
On Monday, December 17, Ma
nkins called Hightower and 
stated that he needed to talk to him about what had happened. 
Hightower agreed and a meeting wa
s set for 3 p.m. Director of 
Human Resources Noftle met with Hightower and Mankins. 
Mankins gave his account of what occurred and referred to 
incidents involving former employees Joseph Gibson, Harold 
ﬁButchﬂ Hicks, and Thorne Collins
.  He did not request a repre-
sentative of the Union and stat
ed that ﬁhe was a man and he 
could talk for himself, that he did not need anybody . . . to be 
with him.ﬂ  Hightower and Noftle both testified that Mankins 
initially denied using the work racist or uttering any profanity. 
Noftle recalls that, later in the meeting, Mankins stated that 
ﬁwhatever I said I said as I was leaving.ﬂ  At the hearing, when 
asked whether he had denied using the word racist or racism, 
Mankins answered, ﬁ[N]ot in that context.ﬂ 
Hightower investigated the incident, speaking with Anthony 
Mitchell, Antonio Scales, Staci LeClear, Bobby Powell, and 
Ricky Smith. Scales, LeClear, and Smith reported that they had 
heard Mankins use the term racist at the crew meeting and 
Smith confirmed hearing Mankins call Leonard a redneck son-
of-a-bitch.  Although Mitchell te
stified that he did not hear 
Mankins use the term racist at the crew meeting, Hightower 
testified that Mitchell told him that Mankins said ﬁ[Y]ou seem 
like a racist.ﬂ  Employee Powell 
said he did not hear anything, 
he ﬁtuned them out.ﬂ  Hightower met with Witherspoon and 
recommended that Mankins be terminated for gross insubordi-
nation. 
On December 19, Mankins met with Hightower, Noftle, and 
Union President Penley. Penley 
tried to say something about 
past indiscretions, but Noftle stat
ed that they ﬁdid not want to 
hear about that, just what happened that night.ﬂ  Hightower told 
Mankins that he was being termin
ated and handed him a letter 
informing him that his misconduct ﬁwas disrespectful of Mr. 
Leonard™s position and authority 
and represents serious insub-
ordination that cannot be tolerated.ﬂ 
A grievance was filed on Mankins™ behalf, but he had no in-
dependent recollection of signi
ng a grievance.  Although vice 
president of the Union, Mankins admitted that he did ﬁnot know 
the procedure of what they do or anything else they do.ﬂ He 
noted that, when dealing with 
upper management, Union Presi-
dent Penley, ﬁthe higher officer . . . will do it.ﬂ  By letter dated 
January 2, 2002, Director of Hu
man Resources Noftle advised 
the Union that the Company denied the grievance and that it 
was not arbitrable since the collective-bargaining agreement 
between the parties had expired on April 8, 2000. 
At a joint standing committee meeting regarding the griev-
ance, Penley argued that term
ination was too harsh a punish-ment for the offense. Director of Human Resources Noftle re-
calls that Penley began to refer 
to an incident that had occurred 
at least 7 or 8 years previously and that he stated that they were 
there to talk about the night of the 14th.  Noftle recalls that at 
this meeting, unlike the mee
ting on December 17, Mankins 
acknowledged that he used the work racist, admitting that he 
had said, ﬁracist son-of-a-bitch,ﬂ 
rather than ﬁredneck son-of-a-
bitch.ﬂ Mankins testified that African Americans do not use the 
term ﬁredneck.ﬂ 
Following this meeting, on January 17, 2002, Penley re-
quested arbitration and on January 22, 2002, the Company de-
nied the request referring the Uni
on to its letter dated January 2, 
2002. Thereafter, Mankins met with company president and Pub-
lisher Witherspoon.  Since Hi
ghtower had consulted with 
Witherspoon prior to terminat
ing Mankins, Witherspoon would 
have been aware of the situa
tion. Mankins told Witherspoon 
that ﬁother people have cussed out supervisors before . . . [and] 
have not been reprimanded.ﬂ  
According to Mankins, he in-
formed Witherspoon that he had heard Joseph Gibson say, 
ﬁDanny, you are a damned liarﬂ and ﬁfuck you, Danny,ﬂ that he 
had heard Harold ﬁButchﬂ Hick
s tell Leonard that he was a 
ﬁdamned liar, sorry ass boss man,
 stupid son-of-a-bitch,ﬂ and 
that Thorne Collins called Leonard
 a ﬁdamned liarŠhe said it a 
lot.ﬂ  A few days after this meeting, Mankins called 
Witherspoon who told him that the Company was ﬁjust going to 
stick with what we got.ﬂ 
The General Counsel presented two witnesses whose testi-
mony partially corroborated Mankins™ testimony regarding 
employees directly cursing Leon
ard.  Anthony Mitchell testi-
fied that he recalled overheari
ng employee Gibson say ﬁ[F]uck 
you, Dannyﬂ to Leonard and employee Hicks saying, ﬁ[F]uck 
Danny, . . . you do it yourself.ﬂ Mitchell was unaware of any 
occasion upon which an employee had directly cursed a super-
visor since Hightower became production director. Employee 
Michael Miller, who works in a different department but whose 
work sometimes takes him to the Press Room, recalled an occa-
sion upon which Gibson stated to Le
onard that he was ﬁa damn 
liarﬂ and an occasion upon which Hi
cks stated to Leonard that 
he was ﬁabout the dumbest damn 
supervisor he™s ever seen.ﬂ 
He placed the incidents involving Gibson and Hicks in 1999, 
prior to Hightower becoming production director. 
Union Chairman Thomas Keller recalled incidents when 
Gibson and Hicks were cursing, but they were not directly curs-
ing Leonard to his face.  The only incident that he recalled 
where an employee spoke directly to Leonard occurred 4 or 5 
years ago when a former employee, Scott Jones, called him ﬁa 
dumb ass.ﬂ Chairman Keller ack
nowledged that there has been 
no cursing of supervisors ﬁin a long time.ﬂ 
 WINSTON
-SALEM JOURNAL
  133
The employees alleged to have cursed Leonard all are all 
former employees. Collins™ 
employment ended on March 21, 
2000, Jones™ employment ende
d on March 29, 2000, Gibson™s 
employment ended on December 
2, 2000, and Hicks™ employ-
ment ended on March 28, 2001. Ev
ery employee who appeared 
in this proceeding, other than Mankins on December 14, testi-
fied that they had never directly cursed a supervisor. 
Union Secretary Keith Vestal recalled two separate occa-
sions upon which employees Butch Hicks and Joe Gibson had 
been cursing. Leonard told Hick
s to stop, but Hicks continued 
and Leonard called him into the 
office. Hicks asked Vestal, his 
union representative, to accompany him. Leonard informed 
Hicks that ﬁhe needed to calm and down or he was going to 
have to go home.ﬂ Vestal repeated
 to Hicks, ﬁjust calm down or 
they are going to send you home.ﬂ Hicks calmed down and 
returned to work. Regarding Gi
bson, Vestal recalled an occa-
sion when Gibson did not like 
where Leonard had put him and 
was protesting, but ﬁit was in
 different language.ﬂ Leonard 
called Gibson to the office, and he asked Vestal to accompany 
him. Gibson was so mad he ﬁwou
ld not even sit down.ﬂ Vestal 
asked Leonard, ﬁif we could ge
t him to calm down, could we 
go on back . . . to work.ﬂ Leonard replied that if Vestal could 
get him to calm down he could return to work, otherwise he 
was ﬁgoing to send him home.
ﬂ Gibson calmed down and re-
turned to work. On both of these occasions, Vestal stated that 
the employees were not cursing at Leonard, they were cursing 
ﬁabout Danny [Leonard.]ﬂ 
Leonard denied that any employee had ever previously di-
rectly cursed him. 
Vestal™s testimony establishe
s that, on occasions when the 
conduct of an employee on the floor became disruptive, it was 
Leonard™s practice to call that employee into the office to dis-
cuss the employee™s behavior priv
ately.  Mankins™ report that 
employee Collins directly called Leonard a damned liar is un-
corroborated. The incident relati
ng to Jones, who according to 
Keller called Leonard ﬁa dumb ass,ﬂ occurred 4 or 5 years ago 

and is also uncorroborated. Both Mitchell and Miller acknowl-
edged that they had been requested
 by Mankins to testify on his 
behalf. Although that fact does 
not render their testimony unbe-
lievable, in view of Vestal™s 
testimony, a direct admission by 
either Gibson or Hicks, neither of
 whom testified, would be far 
more persuasive evidence that they cursed at, rather than about, 
Leonard.  I find that the recoll
ection of Mankins, Mitchell, and 
Miller regarding Gibson and Hicks cursing at Leonard to be 
mistaken. I credit Union Secretary Vestal™s straightforward 
testimony that Gibson and Hicks cu
rsed about, not at, Leonard. 
In the absence of corroboration of the alleged incidents involv-
ing Collins and Jones, I credit Leonard™s testimony that no 
employee had previously directly cursed him. 
 Supervisor Reggie Moore was, in 1999, in charge of the 
night shift in the pressroom. He recalled an occasion when 
Mankins interrupted him as he was speaking to the crew, and 
that he informed Mankins that ﬁno one talks while I™m talking, 
and . . . just to be quiet.ﬂ Mankins complied. Moore, an African 
American, was a pressman prior to becoming a supervisor and 
held several offices in the Union including president. He testi-
fied that he considers Leonard 
to be a friend and not racist. 
Although Moore does not use th
e term redneck, he acknowl-
edged having heard another Afri
can American use that term. 
The issues before me relate only to the National Labor Rela-
tions Act. The issue of discrimination because of race was pre-
sented to the Equal Employ
ment Opportunity Commission 
pursuant to a complaint filed by Mankins on February 4, 2002. 
C.  Contentions, Analysis, and Concluding Findings 
Counsel for the General Couns
el argues that Mankins was 
engaged in protected concerted activity and union activity and 
that, therefore, the Company™s motive is not material; i.e., the 
absence of evidence of animus
 does not preclude finding a 
violation of Section 8(a)(3) of the Act. Citing 
NLRB v. Burnup 
& Sims
, 379 U.S. 21, 23 (1964), counsel notes that the Act is 
violated where ﬁit is shown that
 the discharged employee was 
at the time engaged in a protected activity, that the employer 
knew it was such, that the basis for the discharge was an al-
leged act of misconduct in the cour
se of that activity, and the 
employee was not, in fact, guilt
y of that misconduct.ﬂ Counsel 
then cites various cases in which employees, in the course of 
engaging in protected activity, e
ngaged in conduct that either 
was provoked or was not so egregious as to remove them from 
the protection of the Act and argu
es that this is such a case. 
I agree with counsel that a 
Wright Line
 analysis is not appli-
cable in this case. It is properly analyzed under the criteria of 
Atlantic Steel Co.
, 245 NLRB 814 (1979).  See 
Felix Industries, 331 NLRB 144 (2000), enf. denied and case remanded 251 
F.3d 1051 (D.C. Cir. 2001).  There is, however, no evidence 
that Mankins was engaged in acti
vity on behalf of the Union on 
December 14. No grievance regarding training or favoritism 
had been filed or was pending,
 and Mankins did not advise 
Leonard that he was seeking to 
file a grievance. Mankins was 
not familiar with the formal grievance procedure, admitting that 
he did ﬁnot know the procedure of what they do,ﬂ that ﬁthe 
higher [Union] officer . . . will do it.ﬂ 
With regard to the allegations relating to protected concerted 
activity, it is well established th
at concerted protests regarding 
the manner in which job assign
ments are made and ﬁpossible 
favoritism of other employee
sﬂ is protected activity.  
Fair Mer-
cantile Co.
, 271 NLRB 1159, 1162 (1984).  I need not specu-
late as to whether Leonard™s subjective belief that Leonard 
showed favoritism to Smith, or to Smith and other Caucasian 
employees, stands objective scrutiny since, whether he was 
correct or incorrect, testimony establishes that the issues he 
raised were matters of concer
n to some employees. Although 
there is no evidence that Mankins™ conduct at the crew meeting 
on the evening of December 14, was orchestrated rather than a 
spontaneous outburst, he had previously complained about 
Smith to Leonard and Penley
 and Vestal mentioned to 
Witherspoon and Hightower on N
ovember 7, that employees 
had expressed concerns regardin
g Ricky Smith not being on the 
job. Leonard acknowledged that
 employee LeClear, a Cauca-
sian employee, also complained 
at the crew meeting about in-
equitable workloads; thus, it is
 arguable that Leonard had rea-
son to believe that Mankins was 
engaged in concerted activity. 
Assuming that Leonard conclu
ded that Mankins conduct was 
concerted, I find that Leonard™s calling Mankins into his office 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  134 
resulted from the manner in which he spoke, not the issues that 
he raised. LeClear was not called to the office. 
Counsel for the General Counsel, 
in her brief, has moved to 
amend the complaint to allege that Leonard™s comments to 
Mankins in the office violated the Act. In support of this mo-
tion she cites an excerpt from Leonard™s testimony in which he 
acknowledged that he informed Ma
nkins ﬁthat ‚his behavior [at 
the meeting] was very unacceptable™
 and ‚if he ever displayed it 
again he would be sent home.ﬂ™ 
Counsel asserts that this was a 
threat directed at protected activity. Leonard™s complete testi-
mony, as set out above, was that 
he informed Mankins that ﬁhis 
behavior on the floor was very unacceptable. That with the 
present management of the Company the fairness and dignity 
and respect went both ways. That
 his action on the floor would 
not be tolerated. If he ever disp
layed it again that he would be 
sent home.ﬂ Leonard thereafter 
informed Mankins that ﬁif he 
had problems then he needed to ta
ke it to the upper office, [a]nd 
that being our meeting was getting nowhere that he could go on 
back to work.ﬂ I find no threat related to protected activity in 
the foregoing statements. The refe
rence to fairness and dignity 
and respect going both ways esta
blishes that Leonard was refer-
ring to the manner in which Ma
nkins had expressed himself by 
loudly interrupting him and calli
ng him a racist. His invitation 
that Mankins raise his concerns
 with higher management obvi-
ates any inference that his comments were intended to squelch 
his complaints rather that the disruptive manner in which he 
had raised his complaints. The motion to amend the complaint 
is denied. Leonard did not plan to send Mankins home because of his 
outburst in the crew meeting.  In 
Churchill™s Restaurant
, 276 
NLRB 775 (1985), cited by the General Counsel, the respon-
dent™s manager discharged an em
ployee who accused him, in a 
meeting, of being ﬁprejudiced against Mexicans.ﬂ The Board 
held that the evidence established that the discharge was moti-
vated by the protected concerted activity of criticizing the Re-
spondent for its alleged discrimi
natory treatment against His-
panicsﬂ and that the comment was not ﬁso offensive as to 
threaten plant discipline.ﬂ  Id. at 777 fn. 11.  In the instant case, 
it is undisputed that, when the meeting in the office ended, 
Mankins was returning to the plant floor. Mankins made no 
claim that he was speaking on behalf of anyone other than him-
self when, after being sent back to work with no formal disci-
pline whatsoever being taken agai
nst him, he admits stopping at the door and making an unsolicited comment. I have credited 
Leonard™s testimony that, upon 
leaving the office, Mankins 
loudly called him a racist and accused the Company of being a 
racist company. Leonard supervised a number of African-
American employees. He was 
concerned that the conduct Man-
kins exhibited was ﬁgoing to continueﬂ and ﬁwould disrupt the 
workforce.ﬂ He directed that
 Mankins go home. Leonard™s 
direction that Mankins go home,
 effectively suspending him, 
was a direct result of his disr
uptive behavior, not union activity 
and not suspected concerted activity. See 
Avondale Industries
, 333 NLRB 622, 636Œ637 (2001). I shall recommend that the 
8(a)(1) and (3) allegations rela
ting to the suspension of Man-
kins on December 14, be dismissed. Mankins proceeded to the lo
cker room through the quiet 
room. Leonard entered the quiet
 room as Mankins was exiting 
it. Upon observing Leonard, Mankins
 turned and said ﬁbastardﬂ 
and ﬁredneck son-of-a-bitch.ﬂ He spoke loudly enough for Leo-
nard and Smith, who was entering the quiet room from the 
pressroom, to hear him. Although Mankins testified that, when 
Leonard entered the quiet room, he heard him say something, 
he did not recall what Leonard
 said. Thus, Mankins™ response 
was not provoked by any comment by Leonard. 
The Respondent, citing 
Atlantic Steel Co
., supra, argues that 
Mankins was terminated for ins
ubordination, calling Leonard a 
ﬁbastard, red-necked son-of- a-bitchﬂ to his face, a statement 
overheard by another employee. The Board, in 
Atlantic Steel
, noted that it was unaware of any decision that ﬁheld that an 
employee™s use of obscenity to 
a supervisor on the production 
floor, following a question concerning working conditions, is 
protected as would be a spontane
ous outburst during the heat of 
a formal grievance proceeding or
 in contract negotiations. To 
the contrary, the Board and the courts have recognized . . . that 
even an employee who is engage
d in concerted protected activ-
ity can, by opprobrious conduct, lo
se the protection of the Act.ﬂ 
In Atlantic Steel
, the Board set out the factors to be consid-
ered when determining whether an employee had ﬁcrossed that 
lineﬂ and ceased to engage in 
protected conduct. Those factors 
are: (1) the place of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee™s outburst; and (4) 
whether the outburst was, in any way, provoked by an em-
ployer™s unfair labor practice. 
In the instant case: (1) Mankins™ comment was made in the 
quiet room, a portion of the production area that was regularly 
used by employees; (2) Mankins outburst was not part of any 
discussion. The discussion in 
the office regarding Mankins™ 
disruption of the crew meeting had ended; (3) Mankins admits 
that he ﬁmutteredﬂ the words ﬁracist son-of-a-bitch.ﬂ I have 
found that he said ﬁbastard, 
redneck son-of-a-bitchﬂ loudly 
enough to be heard by Leonard across a 24-foot-long room and 
that the latter portion of his 
outburst was heard by employee 
Smith who was entering the quiet room; and  (4) The comment 

was made when Mankins saw Le
onard entering the quiet room. 
It was not provoked by any comme
nt made by Leonard or by 
any unfair labor practice. It did 
not occur in the course of dis-
cussion regarding a grievance. 
No grievance was pending and 
Mankins had not sought to file a grievance. 
In North American Refractories Co.
, 331 NLRB 1640 (2000), the Board, in the absence of exceptions, adopted the 
decision of the administrative law judge. Although not prece-
dent since there were no exceptions, the case is instructive in 
view of the similar factual situation. In that case, as in this case, 
ﬁthe use of swear words, . . 
. [was] commonplace in the shop,ﬂ 
but there was a distinction between ﬁsuch talkﬂ and ﬁangry use 
of those words, directed at . . . 
a supervisor, in attack fashion.ﬂ 
Id. at 1642. Although the discharged employee had been en-
gaged in concerted activity ﬁord
inarily protected under Section 
7 of the Act,ﬂ the administrati
ve law judge found, ﬁ[b]y the 
manner in which Rand [the employee] proceeded, a profane, 
vulgar attack directed at his 
supervisor, his conduct lost the 
protection of the Act it otherwis
e would have enjoyed. Federal 
labor law simply does not provide a shield against the conse-
quences of such insubordinate behavior.ﬂ Id at 1643. 
 WINSTON
-SALEM JOURNAL
  135
Mankins was insubordinate. Vest
al™s testimony establishes 
that employees cursed about, not at, supervisors and that Leo-
nard was not a supervisor who 
made an issue of spontaneous 
outbursts on the floor. His practice was to call the offending 
employee into his office to deal privately with the situation. 
Mankins was not disciplined for his initial spontaneous out-
burst. After being asked, in the 
office, to cease his disruptive 
conduct, Mankins was 
sent back to the job. Mankins again 
loudly proclaimed that Leonard 
was a racist and the Company 
was racist. Leonard sent him 
home. As Mankins was leaving 
the quiet room he saw Leonard entering and said, ﬁbastard, 
redneck son-of-a-bitchﬂ loudl
y enough for Leonard and Smith, 
who was entering the quiet room from the Press Room, to hear 
him. Hightower investigated th
e report that Leonard made, and 
he and Witherspoon determined that the conduct that Mankins 
exhibited could not be
 tolerated.  See 
Aluminum Co. of Amer-
ica, 338 NLRB 20 (2002). 
Assuming, as I have in this de
cision, that Leonard suspected 
that Mankins was engaged in concerted activity at the crew 
meeting, there is no probative evidence that any action taken 
against him was in retaliation for that activity rather than his 
disruptive conduct. Mankins was 
not engaged in protected ac-
tivity when he called Leonard a 
bastard and son-of-a-bitch. The 
comment was not made in res
ponse to any statement by Leo-
nard. It was made when Manki
ns saw Leonard entering the 
quiet room. Even if Mankins™ ﬁb
astard . . . son-of-a-bitchﬂ 
comment, whether modified by the word ﬁredneckﬂ or ﬁracist,ﬂ 
the word Mankins admits saying, 
had been uttered in the course 
of protected concerted activity
, that vulgar personal attack 
ﬁcrossed [the] lineﬂ and ceased 
to be protected activity. See 
Atlantic Steel Co.,
 supra. The Respondent™s termination of 
Mankins for insubordination was not in retaliation for, moti-
vated by, or related to any union activity or suspected concerted 
activity. I shall recommend that the 8(a)(1) and (3) allegations 
relating to the termination be dismissed. 
CONCLUSION OF LAW The Respondent has not engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and (3) 
and Section 2(6) and (7) of the Act. 
[Recommended Order for dismissal omitted from publica-
tion.] 
  